Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This application, filed May 4, 2020, is a reissue of U.S. Patent 10,100,059 (hereafter the '059 patent), which issued from U.S. application Serial No. 15/374,386 (the ‘386 application) with claim 1 on October 16, 2018.

Information Disclosure Statement (IDS)
Non-patent literature document No. 15 has been crossed out on the IDS filed 01/20/2022 since it is a duplicate of non-patent literature document No. 14.

Non-Compliant Amendment
The amendment to claim 1 filed 05/04/2020 is improper.  The amendment does not comply with 37 CFR 1.173 which sets for the manner of making amendments in reissue applications.  While the improper amendment has been entered and considered, a supplemental paper correctly amending the reissue application is required with Applicant’s next response.  An amendment filed after final rejection that fails to comply with 37 CFR 1.173 will not be entered.

(1) The matter to be omitted by reissue must be enclosed in brackets, i.e., single brackets; and
(2) The matter to be added by reissue must be underlined.
	The non-compliance issues are as follows:
	Amended claim 1 has removed three occurrences of “thereof” which respectively appear in issued claim 1 after “a pharmaceutically acceptable salt”, “a prodrug” and “a salt of a prodrug” (see col. 345, lines 57-58 of issued claim 1 in comparison with the line immediately after Formula I in amended claim 1).  The three “thereof” were removed without single bracketing.
	In amended claim 1, on p. 3 of the amendment, at the second line on the page, a comma has been added immediately after “NHCO2R7” without underlining.  Furthermore, the word “or” present in issued claim 1 immediately after said “NHCO2R7” has been removed from amended claim 1 without single bracketing.  See col. 346, line 31 of issued claim 1.
	In amended claim 1, on p. 3 of the amendment, at the second line on the page, a comma has been added immediately after “(CH2)xSO2NR7R8” without underlining.  Furthermore, in amended claim 1, on p. 3 of the amendment, at the second line on the page, the term “SF3” has been added to the claim without underlining.

Scope of Claims
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  Claim 1 is directed to a compound and is reproduced below from the non-compliant amendment filed 05/04/2020.

    PNG
    media_image1.png
    532
    572
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    215
    563
    media_image2.png
    Greyscale


      
    PNG
    media_image3.png
    429
    594
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    214
    588
    media_image4.png
    Greyscale


Reissue Declaration and Claim Rejection – 35 USC 251
The reissue oath/declarations filed with this application are defective because they fail to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
At least one error which is relied upon to support the reissue application has not been provided in the section stating “At least one error upon which reissue is based is described below.  If the reissue is a broadening reissue, a claim that the application seeks to broaden must be identified:”.  This is a broadening reissue since Applicant has added “H” into the definition of R5 and R6 in claim 1.  Accordingly, the error statement should identify claim 1 as a claim to be broadened.  Additionally, as noted in MPEP 1414(II), “[i]n identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.  The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration.”  Thus, the error statement should also state, for example, that claim 1 lacks “H” in the definition of R5 and R6
Claim 1 is rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the reissue declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, at the first line following chemical formula I, it is unclear which “pharmaceutically acceptable salt”, “prodrug” and “salt of a prodrug” are being referred to.  The meets and bounds for the claim cannot be determined.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  EP 576,357 A1 and WO 2011/156557 A2 are hereby made of record.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,100,059 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991     

/Jerry Johnson/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991